 Case 4:21-cv-04001-KES Document 28 Filed 03/16/21 Page 1 of 16 PageID #: 78




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION


HANDSOME P. PARKER,                                    4:21-CV-04001-KES

                           Plaintiff,

             vs.                                1915A SCREENING ORDER FOR
                                               SERVICE IN PART AND DISMISSAL
YANKTON CAMP, WARDEN J. COX,                               IN PART
CORRECTIONAL OFFICER BEATTY,
and LT. KRYTO,

                           Defendants.


      Plaintiff, Handsome P. Parker, filed a pro se lawsuit under 28 U.S.C.

§ 1331 and Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388

(1971). Docket 1.

I.   Miscellaneous Motions

      Parker filed a notice to have his lawsuit proceed. Docket 26. Thus, his

motions to withdraw (Dockets 20, 22) are denied as moot. Parker moves for

reconsideration on this court’s order granting him in forma pauperis status

and requiring an initial partial filing fee (Docket 17). Docket 18. The court

ordered Parker to file a new prisoner trust account report to determine whether

his motion for reconsideration had merit. Docket 19. Because Parker paid the

initial partial filing fee that he previously contested, his motion for

reconsideration (Docket 18) is denied as moot.

      Now, he asks the court to reimburse him because he claims federal

officials took money from his account without his authorization. Docket 26.
    Case 4:21-cv-04001-KES Document 28 Filed 03/16/21 Page 2 of 16 PageID #: 79




The court is unaware of legal precedent that would allow it to reimburse Parker

for money that has been received by the court for a filing fee that has not been

paid in full. Thus, his motion (Docket 26) is denied. The court will now screen

Parker’s complaint under 28 U.S.C. § 1915A.

II.     28 U.S.C. § 1915A Screening

        A.   Factual Background

        The facts alleged in Parker’s complaint are: that he was transferred to the

Yankton Prison Camp (YPC) from another institution. Docket 1 at 2. When he

was transferred, the YPC required him to quarantine for seventeen days. Id. He

claims that while he was in quarantine, he did not have access to a phone to

call his family and was not able to watch television. Id. at 3. Parker claims he

was denied access to the contact list during this time and could not write to his

family. Id. Parker could leave the quarantine room to use the restroom, to use

the shower, and to get ice. Id. at 3. Parker claims that the Bureau of Prisons

violated its own segregation and correspondence policy during his quarantine

period. Id. 1 Parker claims that when he came to YPC he was told that his

personal mail, like pictures and cards, would be photocopied and other mail,

like magazines, would not be photocopied. Id. at 4. 2


1 “Parker and Inmates were restricted from contact list to write family, restricted
from phone to call, and restricted [from] computers to write. Direct violation of
BOP policy.” Docket 1 at 3.
2 Mail policy changes became effective on March 2, 2020. Docket 1-1 at 2. “You

will be provided a photocopy of the envelope and the correspondence inside.
Photos received will also be copied. The original will be stored for 30 days to
afford you the opportunity to mail the original item to an address outside of the
BOP, at your expense. After 30 days the mail will be destroyed.” Id.
                                           2
 Case 4:21-cv-04001-KES Document 28 Filed 03/16/21 Page 3 of 16 PageID #: 80




      Parker asserts that his Eighth Amendment rights were violated because

he was not allowed to communicate with his family and used the same

restroom and showers with twenty other inmates. Id. Parker claims that he

received rashes on his thighs because of the unsanitary conditions of the toilets

and the restroom had “very little sanitation and very little cleaning products.”

Id. at 3-4. He also asserts that the ice machine did not have an ice scoop. Id. at

3.

      Parker claims when he asked for extra fruit he was called into

Correctional Officer (CO) Beatty’s office. Docket 1 at 1. Parker was nervous

because Lieutenant Kryte was there and Parker has filed numerous complaints

during quarantine. Id. Lt. Kryte allegedly told Parker that he did not want to

hear about him complaining anymore. Id. at 1-2. Parker claims that Lt. Kryte

and CO Beatty were saying “[t]his is our institution[,] we run it however we

want [and] we don’t want to hear [anything] about it.” Id. at 2. Parker asserts

that his right to be free from intimidation has been violated. Id. He seeks

monetary damages of $500,000 and injunctive relief. Id. at 4-5. He claims that

he is “terrified” to go through the administrative remedy process in fear that Lt.

Kryte will retaliate against him. Id.

      B.   Legal Background

      The court must assume as true all facts well pleaded in the complaint.

Estate of Rosenberg v. Crandell, 56 F.3d 35, 36 (8th Cir. 1995). Civil rights and

pro se complaints must be liberally construed. Erickson v. Pardus, 551 U.S. 89,
                                           3
 Case 4:21-cv-04001-KES Document 28 Filed 03/16/21 Page 4 of 16 PageID #: 81




94 (2007); Bediako v. Stein Mart, Inc., 354 F.3d 835, 839 (8th Cir. 2004). Even

with this construction, “a pro se complaint must contain specific facts

supporting its conclusions.” Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir.

1985); see also Ellis v. City of Minneapolis, 518 F. App’x 502, 504 (8th Cir.

2013). Civil rights complaints cannot be merely conclusory. Davis v. Hall, 992

F.2d 151, 152 (8th Cir. 1993); Parker v. Porter, 221 F. App’x 481, 482 (8th Cir.

2007).

      A complaint “does not need detailed factual allegations . . . [but] requires

more than labels and conclusions, and a formulaic recitation of the elements of

a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). If it does not contain these bare essentials, dismissal is appropriate.

Beavers v. Lockhart, 755 F.2d 657, 663 (8th Cir. 1985). Twombly requires that

a complaint’s “[f]actual allegations must be enough to raise a right to relief

above the speculative level . . . on the assumption that all of the complaint’s

allegations are true.” Twombly, 550 U.S. at 555; see also Abdullah v.

Minnesota, 261 F. App’x 926, 927 (8th Cir. 2008) (noting that a complaint must

contain either direct or inferential allegations regarding all material elements

necessary to sustain recovery under some viable legal theory). Under 28 U.S.C.

§ 1915A, the court must screen prisoner complaints and dismiss them if they

“[are] (1) frivolous, malicious, or fail[] to state a claim upon which relief may be

granted; or (2) seek[] monetary relief from a defendant who is immune from

such relief.” 28 U.S.C. § 1915A(b).



                                             4
 Case 4:21-cv-04001-KES Document 28 Filed 03/16/21 Page 5 of 16 PageID #: 82




      C.   Legal Analysis

             1.    Official Capacity Claims

      “A Bivens claim is a cause of action brought directly under the United

States Constitution against a federal official acting in his or her individual

capacity for violations of constitutionally protected rights.” Buford v. Runyon,

160 F.3d 1199, 1203 n.6 (8th Cir. 1998) (emphasis added) (citing Bivens, 403

U.S. 388); see also Little v. South Dakota, No. 5:14-CV-05069-JLV, 2014 WL

6453844, at *3 (D.S.D. Nov. 17, 2014) (“A Bivens action may not be asserted

against the United States, its agencies, or against federal employees in their

official capacity.” (internal quotation omitted)).

      Because Parker does not mention in what capacities he is suing

defendants, this court liberally construes that he sues them in both their

individual and official capacities. See Docket 1. Parker names YPC, a federal

prison camp, as a defendant. Id. A suit against defendants in their official

capacity is treated as a suit against the Federal Bureau of Prisons, an agency

of the United States. See Buford, 160 F.3d at 1203. “[A] Bivens action cannot

be prosecuted against the United States and its agencies because of

sovereign immunity.” Id. And “Bivens and its progeny do not waive sovereign

immunity for actions against the United States[.]” Laswell v. Brown, 683 F.2d

261, 268 (8th Cir. 1982). Thus, the court finds that the doctrine of sovereign

immunity bars Parker’s claims against any federal defendant sued in their

official capacity and bars a suit against YPC. Parker’s claims against YPC and



                                             5
 Case 4:21-cv-04001-KES Document 28 Filed 03/16/21 Page 6 of 16 PageID #: 83




defendants, in their official capacities, are dismissed under 28 U.S.C.

§§ 1915(e)(2)(B)(i-ii) and 1915A(b)(1).

             2.    Individual Capacity Claims

                   a.   First Amendment

      “The purpose of Bivens is to deter individual federal officers from

committing constitutional violations.” Corr. Servs. Corp. v. Malesko, 534 U.S. 61,

70 (2001). But a Bivens remedy is not available for all constitutional violations

and expanding the implied cause of action under Bivens is “a disfavored judicial

activity.” Ziglar v. Abbasi, 137 S. Ct. 1843, 1857 (2017) (citing Ashcroft v. Iqbal,

556 U.S. 662, 672 (2009)). The United States Supreme Court has “never held

that Bivens extends to First Amendment claims.” Reichle v. Howards, 566 U.S.

658, 663 n.4 (2012). The Eighth Circuit Court of Appeals has left “for another

day the important question whether Bivens provides a remedy for First

Amendment claims[.]” Gonzalez v. Bendt, 971 F.3d 742, 745 (8th Cir. 2020).

This court will analyze Parker’s First Amendment claims under 42 U.S.C.

§ 1983, like the Eighth Circuit did in Gonzalez. Id. An analysis of whether

Bivens provides a remedy will only be considered if Parker’s alleged facts

amount to a First Amendment violation.

                          i.   Intimidation/Retaliation

      Parker alleges that his right to be free from intimidation has been violated.

Docket 1 at 1. “Verbal threats and name calling usually are not actionable

under § 1983.” McDowell v. Jones, 990 F.2d 433, 434 (8th Cir. 1993) (citing

Martin v. Sargent, 780 F.2d 1334, 1338-39 (8th Cir. 1985)). In McDowell, the
                                            6
 Case 4:21-cv-04001-KES Document 28 Filed 03/16/21 Page 7 of 16 PageID #: 84




plaintiff claimed he was harassed generally and specifically to dissuade him

from filing a grievance. Id. The court found such verbal threats to be insufficient

to state a claim under § 1983. Id. This court has held that claims of general

harassment do not amount to a constitutional violation. Maxfield v. Vanderra,

4:18-cv-04120-KES, 2020 WL 1304488, at *6 (D.S.D. March 19, 2020) (holding

that defendants’ “dead stares” and “muscled scene[s]” to deter plaintiff from

filing a grievance were not enough to state a constitutional violation). Here,

Parker’s claims that he was intimidated when CO Beatty and Lt. Kryte talked

about how he had been complaining too frequently is even less than “dead

stares” and verbal threats. Parker’s general harassment claim does not amount

to a constitutional violation and is dismissed under 28 U.S.C. §§ 1915(e)(2)(B)

(i-ii) and 1915A(b)(1).

      Next, Parker asserts that he is “terrified” to go through the administrative

remedy process because he is afraid of retaliation from Lt. Kryte. Docket 1 at 4.

To allege a First Amendment retaliation claim a plaintiff must show “(1) he

engaged in a protected activity, (2) [unknown employees] took adverse action

against him that would chill a person of ordinary firmness from continuing in

the activity, and (3) the adverse action was motivated at least in part by the

exercise of the protected activity.” Spencer v. Jackson County, 738 F.3d 907, 911

(8th Cir. 2013) (quoting Revels v. Vincenz, 382 F.3d 870, 876 (8th Cir. 2004)).

Parker alleges only a fear of being retaliated against. Parker has not alleged that

defendants took an adverse action against him that was motivated by Parker



                                            7
 Case 4:21-cv-04001-KES Document 28 Filed 03/16/21 Page 8 of 16 PageID #: 85




filing grievances. Thus, Parker’s retaliation claim is dismissed under 28 U.S.C.

§§ 1915(e)(2)(B)(i-ii) and 1915A(b)(1).

                          ii.    Phone Access

      Parker also alleges that during his seventeen-day quarantine he was not

allowed to use the phone to call his family. Docket 1. An inmate’s “First

Amendment right to communicate with the outside world is a fact-intensive

universe.” Holloway v. Magness, 666 F.3d 1076, 1079 (8th Cir. 2012). “A

prisoner has no right to unlimited phone use.” Benzel v. Grammer, 869 F.2d

1105, 1108 (8th Cir. 1989). Because an inmate does not have a right to

unlimited phone access, and Parker claims he was only withheld phone

privileges while in quarantine for seventeen days, his facts as alleged do not

amount to a constitutional violation. His claim regarding access to the phone is

dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(1).

                          iii.   Prison Mail

                                  (a).   Policy Violation

      Parker claims that defendants were violating the BOP mail policy when

they did not allow him to access the contact list or write to his family while he

was quarantined. Docket 1 at 3. He also asserts that the way the prison has

handled photocopying personal mail is a violation of BOP policy. Id. at 4. “[A]

violation of prison policy alone does not give rise to section 1983 liability[.]”

Moore v. Rowley, 126 Fed. Appx. 759, 760 (8th Cir. 2005); see also Gardner v.

Howard, 109 F.3d 427, 430 (8th Cir. 1997) (stating “there is no § 1983 liability

for violating prison policy.”). Parker’s complaints about the prison violating its
                                               8
 Case 4:21-cv-04001-KES Document 28 Filed 03/16/21 Page 9 of 16 PageID #: 86




own policy do not rise to the level of alleging a constitutional violation and are

dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(1).

                                (b).   Constitutional Violation

      Liberally construing Parker’s alleged facts, he claims that his First

Amendment right to send mail was violated when he was not allowed to send

mail to his family while in quarantine. Inmates retain the First Amendment right

to “send and receive mail.” Thongvanh v. Thalacker, 17 F.3d 256, 258 (8th Cir.

1994). Parker has alleged facts that his First Amendment right to receive mail

was violated when defendants allegedly would not allow him to write to his

family during quarantine.

      The United States Supreme Court and the Eighth Circuit have not held

that a Bivens remedy is available for First Amendment violations. Reichle, 566

U.S., at 663 n. 4; Gonzalez, 971 F.3d at 745. In Ziglar v. Abbasi, the Supreme

Court explained that courts should exercise caution before recognizing implied

causes of action. 137 S. Ct. at 1856. The Court further held that “expanding

the Bivens remedy is now a ‘disfavored’ judicial activity.” Id. at 1857 (citing

Iqbal, 556 U.S. at 675). The Ziglar Court laid out “[t]he proper test for

determining whether a case presents a new Bivens context is” to determine

whether “the case is different in a meaningful way from previous Bivens cases

decided by the Court.” Id. at 1859.

      If the case is meaningfully different from past cases, the court should

then ask “if there is an alternative remedial structure present.” Id. at 1858.

Because “if Congress has created ‘any alternative, existing process for
                                            9
Case 4:21-cv-04001-KES Document 28 Filed 03/16/21 Page 10 of 16 PageID #: 87




protecting the [injured party’s] interest’ that itself may ‘amoun[t] to a

convincing reason for the Judicial Branch to refrain from providing a new and

freestanding remedy in damages.’ ” Id. at 1858 (alterations in original)

(quoting Wilkie, 551 U.S. at 550). Then the courts must weigh the “reasons for

and against the creation of a new cause of action, the way common law judges

have always done.” Wilkie, 551 U.S. at 554. “In sum, if there are sound reasons

to think Congress might doubt the efficacy or necessity of a damages remedy as

part of the system for enforcing the law and correcting a wrong, the courts

must refrain from creating the remedy in order to respect the role of Congress

. . . .” Ziglar, 137 S. Ct. at 1858.

      A case may be meaningfully different:

      [B]ecause of the rank of the officers involved; the constitutional right
      at issue; the generality or specificity of the official action; the extent
      of judicial guidance as to how an officer should respond to the
      problem or emergency to be confronted; the statutory or other legal
      mandate under which the officer was operating; the risk of
      disruptive intrusion by the Judiciary into the functioning of other
      branches; or the presence of potential special factors that
      previous Bivens cases did not consider.

Id. at 1860.

      Parker alleges that his First Amendment right to send mail has been

violated. Because the Supreme Court has never recognized a Bivens cause of

action for First Amendment mail claims, Parker’s claim involves a different

constitutional right and is meaningfully different from previous Bivens claims

that have been recognized by the Supreme Court.




                                            10
Case 4:21-cv-04001-KES Document 28 Filed 03/16/21 Page 11 of 16 PageID #: 88




      “The [Supreme] Court’s precedents now make clear that a Bivens remedy

will not be available if there are ‘special factors counselling hesitation in the

absence of affirmative action by Congress.’ ” Ziglar, 137 S. Ct. at 1857

(quoting Carlson, 446 U.S. at 18). The Supreme Court has not defined what a

special factor is, but has stated “that the inquiry must concentrate on whether

the Judiciary is well suited, absent congressional action or instruction, to

consider and weigh the costs and benefits of allowing a damages action to

proceed.” Id. at 1857-58.

      In Bush, the Supreme Court declined to create an implied damages

action in a First Amendment suit against a federal employee. 462 U.S. at 390;

see also Reichle, 566 U.S. at 663 n.4 (“We have never held

that Bivens extends to First Amendment claims.”). The Court declined to

recognize a Bivens action because the cost, time, and energy associated with

defending a Bivens action against a federal employee are significant and

Congress is in a better position to evaluate the need for a damages action in a

First Amendment suit against a federal employee. Id. at 388-89. Thus, the

Court found there were “special factors counselling hesitation.” Id. at 380.

      Parker claims that he transferred to YPC from another institution and

upon arrival he was forced to quarantine for seventeen days. Docket 1. During

the quarantine, Parker was not allowed to access the contact list or write/send

letters to his family. Id. at 1. Here, the court similarly finds that the cost, time,

and energy associated with defending a Bivens action brought by an inmate

against a federal BOP employee for an action based on the right to send mail
                                             11
Case 4:21-cv-04001-KES Document 28 Filed 03/16/21 Page 12 of 16 PageID #: 89




under the First Amendment are significant. Additionally, the BOP has

established an administrative process to address these types of claims. The

court finds that there are “special factors counselling hesitation” and declines to

find a Bivens remedy for an inmate alleging a violation of his right to send mail

under the First Amendment against a federal official. Parker’s right to send mail

claim is dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(1).

                   b.   Eighth Amendment

      Parker asserts that he has been subjected to cruel and unusual

punishment due to the conditions of his confinement. See Docket 1 at 3. A

Bivens remedy is available for a violation of the Eighth Amendment’s

prohibition of cruel and unusual punishment. Ziglar, 137 S. Ct. at 1854-55.

To be successful on an Eighth Amendment claim, Parker must show that the

alleged deprivation resulted “in the denial of the minimal civilized measure of

life’s necessities” and that prison officials were deliberately indifferent to “an

excessive risk to inmate health or safety.” Farmer v. Brennan, 511 U.S. 825,

834 (1994) (internal quotation omitted).

      First, under the objective component, “[w]hether conditions at a specific

prison are unconstitutional necessitates a factual inquiry about the specific

conditions at that facility.” Patchette v. Nix, 952 F.2d 158, 163 (8th Cir. 1991).

An inmate must show that a condition of confinement “pose[s] an unreasonable

risk of serious damage to his future health” or safety. Helling v. McKinney, 509

U.S. 25, 35 (1993). While the inmate must show that the confinement poses an

“unreasonable risk of serious damage to his future health” or safety, the
                                            12
Case 4:21-cv-04001-KES Document 28 Filed 03/16/21 Page 13 of 16 PageID #: 90




inmate does not “need not await a tragic event” before seeking relief. Id. at

33-35.

      Second, under the subjective component, the inmate must show that the

defendant prison officials “acted with a sufficiently culpable state of mind” in

relation to the prison condition. Hudson v. McMillian, 503 U.S. 1, 8 (1992)

(internal quotation omitted). A “ ‘should-have-known’ standard, is not sufficient

to support a finding of deliberate indifference[.]” Spruce v. Sargent, 149 F.3d

783, 786 (8th Cir. 1998) (citing Farmer, 511 U.S. at 837). A prisoner need not

show that the prison official acted with “the very purpose of causing harm or

with knowledge that harm [would] result.” Farmer, 511 U.S. at 835. A prisoner

need only show that the prison official knew of and disregarded “an excessive

risk to inmate health or safety.” Id. at 837.

      “[R]easonably adequate sanitation and the ability to eliminate and dispose

of one’s bodily wastes without unreasonably risking contamination are basic

identifiable human needs of a prisoner protected by the Eighth Amendment[.]”

Whitnack v. Douglas Cty., 16 F.3d 954, 958 (8th Cir. 1994). Here, Parker claims

that while he was in quarantine the restroom was not sanitary and the cleaning

products were insufficient. Docket 1 at 3-4. He also asserts that he got a rash

from the unsanitary toilets and has filed grievances about the state of the

restrooms. Id. at 4. Parker also asserts that he had to share one restroom and

shower area with twenty inmates at a time when COVID-19 was a concern. Id.

Parker asserts facts to support that the cleanliness of the restroom has put him

at an unreasonable risk of contamination and has given him a rash. Id. He also
                                           13
Case 4:21-cv-04001-KES Document 28 Filed 03/16/21 Page 14 of 16 PageID #: 91




alleges that defendants are aware of the conditions because he filed grievances

about the issue. His conditions of confinement claim regarding the sufficiency

and cleanliness of the restroom is sufficiently pleaded under § 1915A.

      Next, Parker argues that not being able to communicate with his family

for seventeen days was cruel and unusual punishment. Docket 1 at 3. But he

does not allege facts that support his claim that his inability to communicate is

denying him of a “minimal civilized measure of life’s necessities or that officials

were deliberately indifferent to “an excessive risk to inmate health or safety.”

Farmer, 511 U.S. at 834 (1994). Thus, Parker’s Eighth Amendment claims

regarding the lack of communication with his family are dismissed under 28

U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(1).

      Thus, it is ORDERED:

      1.    That Parker’s claims against the YPC are dismissed under 28

            U.S.C. §§1915(e)(2)(B)(i-ii) and 1915A(b)(1).

      2.    That Parker’s claims against defendants in their official capacities

            are dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and

            1915A(b)(1).

      3.    Parker’s Eighth Amendment claim regarding the restroom

            sanitation and sufficiency of restroom and shower services survives

            screening. All other claims are dismissed under 28 U.S.C.

            §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(1).




                                            14
Case 4:21-cv-04001-KES Document 28 Filed 03/16/21 Page 15 of 16 PageID #: 92




     4.    The Clerk shall send blank summons forms and Marshal Service

           Form (Form USM-285) to Parker so that he may cause the

           complaint to be served upon defendants.

     5.    Parker shall complete and send the Clerk of Courts a separate

           summons and USM-285 form for defendants. Upon receipt of the

           completed summons and USM-285 forms, the Clerk of Court will

           issue the summons. If the completed summons and USM-285 form

           are not submitted as directed, the complaint may be dismissed.

     6.    The United States Marshal Service shall serve the completed

           summonses, together with a copy of the complaint (Docket 1) and

           this order, upon the defendants.

     7.    Defendants will serve and file an answer or responsive pleading to

           the amended complaints and supplement on or before 21 days

           following the date of service or 60 days if the defendants fall under

           Fed. R. Civ. P. 12(a)(2) or (3).

     8.    Parker will keep the court informed of his current address at all

           times. All parties are bound by the Federal Rules of Civil Procedure

           and by the court’s Local Rules while this case is pending.

     9.    Parker’s motions for reconsideration and to withdraw (Dockets 18,

           20, 22) are denied as moot.




                                              15
Case 4:21-cv-04001-KES Document 28 Filed 03/16/21 Page 16 of 16 PageID #: 93




     10.   Parker’s motion for reimbursement (Docket 26) is denied.

     Dated March 16, 2021

                             BY THE COURT:


                             /s/ Karen E. Schreier
                             KAREN E. SCHREIER
                             UNITED STATES DISTRICT JUDGE




                                       16
